In an action by plaintiff husband for separation, in which defendant wife counterclaims for the same relief, the husband appeals from an order of the Special Term, Supreme Court, Queens County, entered July 11, 1960, granting the wife’s motion for temporary alimony, counsel fee and custody of their two infant children. Order modified: (1) by striking out from the second decretal paragraph the award of $150 per week for temporary alimony, and substituting therefor an award of $100 per week; (2) by striking out the third decretal paragraph directing the husband to pay an additional counsel fee of $1,500, and substituting therefor a paragraph directing the husband to pay an additional counsel fee of $500 before the trial of this action; and (3) by striking out the fourth decretal paragraph and substituting therefor a paragraph granting leave to the wife to apply to the trial court for an additional counsel fee over and above the sum of $500 hereby awarded. As so modified, the order is affirmed, without costs. In our opinion, under the circumstances presented by this record, the temporary alimony and the counsel fee awarded by the Special Term are excessive. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.